UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                      _______________________

                            No. 00-30233
                          Summary Calendar
                      _______________________

GARY GRATIA, ET AL,

                                                Plaintiffs,

GARY GRATIA,

                                                Plaintiff-Appellant,

                              versus


ANTHONY GIUSTI, ET AL,

                                                Defendants,

ANTHONY GIUSTI; GEORGE BARILLEAU, Individually and as Supervisory
Employee of the Parish of Jefferson; JEFFERSON PARISH, Department
of Safety and Permits, NATIONAL UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, PENNSYLVANIA,

                                                Defendants-Appellees.

________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                     Civil Docket #98-CV-922-B
_________________________________________________________________
                         November 22, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
          Appellant     Gratia,   a    former   equipment   inspector   for

Jefferson Parish, appeals the district court’s summary judgment on

his claims under Louisiana law and § 1983.            He was terminated

allegedly in retaliation for his whistleblowing against another

equipment inspector for falsifying reimbursement reports.               The

district court held that, as a matter of law,

          (a)     there was no causal connection between Gratia’s

termination and his whistleblowing;

          (b)     Giusti, the appellee supervisor who initially fired

Gratia, would have done so anyway because Gratia conducted personal

business while on duty for Jefferson Parish and insubordinately

refused to submit his vehicle for an odometer inspection;

          (c)     Giusti is entitled to qualified immunity because his

actions were objectively reasonable and Gratia would have been

terminated      regardless   of       any   alleged    retaliation      for

whistleblowing;

          (d)     Gratia’s   pre-     and   post-termination     hearings

satisfied constitutional due process;

          (e)     neither federal law nor Louisiana law (La. R.S.

§ 42:1169); affords compensation for certain elements of Gratia’s

claims; and

          (f)     Gratia has no claim under La. R.S. § 23:967, as that

statute was passed after his termination and is not prospectively

applicable.



                                      2
            On appeal, Gratia challenges each of these rulings, as

well as the dismissal of Jefferson Parish and George Barilleau from

the suit.

            We have carefully reviewed the briefs and pertinent

portions of the record in light of applicable Supreme Court and

Fifth Circuit caselaw.   Having done so, we find no error in grounds

(a), (b), (d) and (f) of the district court’s opinion, nor an abuse

of discretion in his dismissal of the other defendants.    Gratia’s

termination was upheld under adequate civil service procedures,

thus furnishing an alternative, non-tainted basis to any alleged

retaliation for whistleblowing. The judgment of the district court

is therefore AFFIRMED.




                                 3